Shaw, C. J.
The principal questions which were made in this case, at the hearing at nisi prius, have been since considered and decided by the court, in another case. Eastman v. Hillard, 7 Met. 420.
The court are now of opinion that the construction of the statutes, the grounds of which are somewhat fully stated in the exceptions, was correct. The principal alteration of the provisions of the insolvent laws, effected by St. 1844, c. 178, was, that a debtor, whose assets do not pay fifty per cent., shall not be entitled to his discharge, if a majority of the creditors file their dissent with the master, within six months. The provision of § 4 of that statute is, that a debtor, whose assets dc *75not pay fifty per cent., shall be discharged, “ unless a majority in value of his creditors shall dissent therefrom within six months after the date of the assignment.” It seems clear, therefore, that entering this dissent, within the time limited, is a condition precedent, without compliance with which this provision can have no effect, and the old law, in this respect, remains unchanged. If this requisite could not be complied with, then these creditors could not avail themselves of the new law, and the rights of the parties must depend upon the law as it stood before. The dissent, filed for another purpose, before the act of 1844 was passed, cannot be a compliance with the condition, because the law was not in force at that time, and the legal effect of an act done must depend, in general, upon the law in force at the time. There may be an exception, where the legislature, by positive enactment, may annex certain consequences, or give a particular legal effect to a previous act done; but there is no provision to that effect in the St. of 1844.
The exceptions are overruled, and the appellant is entitled to a hearing, and to his discharge, notwithstanding the dissent of a majority in value of the creditors, if found entitled to a discharge under the other provisions of the insolvent laws, including the St. of 1844, so far as it is applicable to his case.